TEXAS COURT OF CRIMINAL APPEALS

                                             CAUSE NO. 241-1308-07 D
                                                                                               RECEIVED IN
                                             CAUSE NO. 241-2005-07                       COURT OF CRIMINAL APPEALS

                                                                                               GEC 23 2015
EDWARD ·ruCKER,
        Relator,

v.
THE    DIS~RICT             CLERK, SMITH COUNTY,
        Respondent,


                         LEAVE FOR APPLICATION FOR WRIT OF MANDAMUS

TO THE HONORABLE JUDGE OF SAID COURT:


COME NOW, EDWARD TUCKER, RELATOR IN THE ABOVE STYLE NUMBER CAUSE

AND     ~l':WE           THE      ::OURT       OF     CRIMINAL APPEALS FOR WRIT OF MANDAMUS,

PURSUANr            TO         ~EXAS         CODE     OF     CRIMINAL PROCEDURE, ARTICLE 11.07,

SECT:LJN 3(b),                 [WEST 2015] AND WOULD SHOW THE COURT THE FOLLOWING:



                                                    JURISDICTION:

THIS     C00RT              qAS SUBJECT MATTER, JURISDICTION PURSUANT TO ARTICLE

1,     SECTION              10,         ARTICLE       1,     SECTION 12, ARTICLE 9, SECTION 19,

BILL     01:"       ~U·~;H·rs           IN    TEXAS CONSTITUTION AND THE FIFTH                AMEND~ENT,


THE     NINTH             AMENDMENT,            AND        FOURTEENTH       AMENDMENT     TO THE UNITED

STAfES CONSTITUTION OF AMERICA.



                                                    RELIEF SOUGHT:

THE     COURT             0F      CRIMINAL          APPEALS            IS UNDER A MINISTERIAL DUTY TO
                                                             '
ORDE~      THE            DISTRICT            CLER~.   OF SMITH COUNTY, TEXAS TO IMMEDIATELY

FORWARD         ~:-IJ~    .s·r.4.1'E    .1\PPLICATION            FOR    WRIT,   HABEAS    CORPUS TO THE

COURT      01:"          C~IMINAL            APPEALS,        PURSUANT TO TEXAS CODE OF CRIMINAL
PROCEDURE,        ~RTICLE             11.07, SECTION 3(b)           (WEST 2015].



                                             PROCEDURE HISTORY:

RELATOR       NAS        CONVICTED             IN     THE      241 ST. DISTRICT COURT IN SMITH

COUNTY,       T8XAS:             IN        CAUSE     NUMBER.     241-1308-07 D, OF INJURY   ~0   A

CHILD     A.'W        Cl\.iJSE        NUMBER 241-2005-07, OF BURGLARY OF HABITATION,

THE     COU~T         ~3SESSED              PUNISHMENT         AT LIFE IN THE FIRST CONVICTION

AND   SIX~Y      YEARS IN THE SECOND CONVICTION.



                                           STATEMENT OF THE CASE:

IN    AUGUST          2015,           RELATOR        FILED A STATE APPLICATION FOR WRIT OF

HABEAS     CORPUS             IN       THE DISTRICT COURT ON SEPTEMBER 30,             2015, THE

STATE      (SSUE         ~N      ANSWER THAT THERE ARE NO CONTROVERTED PREVIOUSLY

UNRESOLV~;)           FACTS           TO     THE LEGALITY OF THE RELATOR'S CONFINEMENT,

WHICH     RSQUIRS             AN       EVIDENTIARY           HEARING     AND RECOMMENDS THAT THE

RELI~?    REQD:~.s·rED           3E DENIED.


                                              SHOWING OF CAUSE:

RELATOR       CON~8NDS                THAT     THE     DISTRICT        CLERK HAS NO AUTHORITY TO

CONTINUE         TO      HOLD          RELATOR'S        APPLICATION FOR WRIT HABEAS CORPUS

RELIEP     ANU         IS        UNDER        A MINISTERIAL DUTY TO IMMEDIATELY FORWARD

THE     APPL[CATION                AND       RELATED        RECORDS TO THIS COURT OF CRIMINAL

APPEALS,         PURSUANT              TO     TEXAS CODE OF CRIMINAL PROCEDURE, ARTICLE

11.07,    SEC~ION           3(d).           SEE: McCEE V. HAMPTON, 824 S.W.2d 578, 579

[ TEX. CR. APP. 1992 ]                       ; MARTIN V. HAMLIN, 25 S.W.3d 718,          719 [ TEX.

CR. APP. 2000 ].



RELATOR       H.\S       NO        OTHER       ADEQUATE REMEDY AT LAW TO PURSUE THE RE-

QUESTED RELIEF THAN THIS APPLICATION OF WRIT OF MANDAMUS.

                                                        ( 2)
WHEREFORE,      RELATOR       PRAYS     THAT            THE     COURT .ISSUE A WRIT OF     MAN~


DAMUS,     DI~ECTING      THE     DISTRICT              CLERK     OF    SMITH COUNTY, TEXAS,

TO     IMMEDIATELY      FORWARD       THE        HABEAS         APPLICATION       TO SAID COURT

OF CRIMLNAL     ~PPEALS.




                                                                                  RESPECTFULLY,


                                                                              1
                                                                                  EDWARD TUCKER


                              CERTIFICATE OF SERVICES


THE    RELATOR,      HEREBY      CERTIFY          THAT        A   TRUE AND CORRECT COPY OF

THE    FOREGOING       APPLICATION          OF     WRIT         OF MANDAMUS HAS BEEN SERVE

UPON     THE   TEXAS     COURT     OF       CRIMINAL            APPEALS CLERK'S OFFICE,      AT

P.O. BOX 12308, CAPITOL STATION,                    AUSTIN,       TEXAS 78711.



EXECUTED ON DECEMBER 15,           2015.


                                                                       . EDWARD TUCKER
                                                                        TDCJ HODGE UNIT
                                                                        379 FM 2972 W.
                                                                        RUSK, TEXAS 75785




                                                 ( 3)
                         TEXAS COURT OF CRIMINAL APPEALS

                                   CAUSE NO. 241-1308-07 D

                                   CAUSE NO. 241-2005-07



EDWARD TUCKER,
        Relator,

v.

THE   DIS~RICT       CLERK, SMITH COUNTY,
        Respondent,



                     MOTION FOR SUSPENSION OF THE RULE WITH

                                       SUPPORTING AFFIDAVIT

TO THE HONORABLE JUDGE OF SAID COURT:

COMES NOW, EDWARD TUCKER,                  PROSE       AND FILED MOTION FOR SUSPENSION

OF    THE     RULES     WITH        SUPPORTING AFFIDAVIT,          PURSUANT TO RULE 2 OF

TEXAS       APPBLLATE    ~PROCEDURE           [WEST      2015)   AND SHOW THE COURT THE

FOLLOWING:



1]. SHOWING OF CAUSE:

1.    RELATOR REQUEST TO FILE ONE ORIGINAL COPY OF WRIT OF MANDAMUS

WITHOUT       FILING     11        COPIES,     SINCE HE'S A STATE PRISONER AND THE

TEXAS       DEPARTMENT        OF     CRIMINAL      JUSTICE       INSTITUTIONAL DIVISION,

HODGE       UNIT,     LAW LIBRARY, DOES NOT PROVIDE COPIES FOR PRISONER'S

IN LITIGATION.



WHEREFORE,          RELATOR        PRAYS     THAT THE COURT WOULD GRANT SUSPENSION

OF    11     COPIES     AND        ALLOW     RELATOR     TO FILE ONE ORIGINAL COPY OF

WRIT OF MANDAMUS.


                                                (1 )
                               CERTIFICATE OF SERVICES '



I,    HEREBY CERTIFY THAT A TRUE AND CORRECT COPY OF THE SUSPENSION

OF    THE    R8L8     MOTION       WITH    SUPPORTING          AFFIDAVIT WAS SERVE UPON

THE    COURT    OF     CRIMINAL        APPEALS        CLERK,    P.O.   BOX 12308, CAPITOL

STATION,     ADSl'IN, TEXAS 78711.



EXECUTED ON DECEMBER 15,              2015.

                                                                            RESPECTFULLY,



                                                                            EDWARD TUCKER




                                              ORDER

ON THIS THE                 DAY OF            2015, CAME ON TO BE HEARD RELATOR'S
                                      ---'-

MOTION      OF SUSPENSION OF RULE WITH SUPPORTING.AFFIDAVIT AND AFTER

DUE    CONSIDE~ATION          OF     THE   SAME~      IT IS SO ORDER THAT THE MOTION

SHOULD BE GRANTED /           DENIED: IT THEREFORE ORDER A HEARING BE SET

FOR                 2015.




                                                                         JUDGE PRESIDING




                                               (2)
                       TEXAS COURT OF CRIMINAL APPEALS

                              CAUSE NO. 241-1308-07 D
                              CAUSE NO. 241-2005-07



EDWARD TUCKER,
       AFFIANT,
                                                                SWORN AFFIDAVIT OF
v.
                                                                EDWARD TUCKER
THE   DIST~ICT     CLERK, SMITH COUNTY,


MY    NAME   IS,     EDWARD     TUCKER,     I AM OVER 18 YEARS OF AGE,          I AM A

RESIDENT OF CHEROKEE COUNTY,          TEXAS AND I HAVE GIVEN THIS STATEMENT

OF MY OWN     FREE WILL AND THE FACTS STATED WITHIN THIS SWORN AFFI-

DAVIT ARE    T~UE    AND CORRECT TO THE BEST OF MY KNOWLEDGE.


I DO NOT HAVE .FAMILY OR          FRIENDS        TO   SEND     AND MAKE 11 COPIES IN

A RESONABLE TIME FRAME.

THE TEXAS DZPARTMENT OF CRIMINAL JUSTICE,                    HODGE UNIT,   LAW LIBRARY

DOES NOT PROVIDE COPIES TO PRO SE LITIGANT'S.



                                    DECLARATION

I HEREBY D82LARE UNDER THE PENALTY OF PERJURY THE ABOVE FOREGOING

IS    TRUE   AND     CORRECT :TO     THE BEST OF MY KNOWLEDGE,             PURSUANT TO

SEC. 132.000,       132.003 TEX. CIV.       PRAC. REM. CODE.



EXECUTED ON DECEMBER 15, 2015.




                                                                       EDWARD TUCKER


                                          (1 )